DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 and 04/07/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 04/18/2022, claim 25 is newly added; claims 1-3, 6-10, 22-25 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-10, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 8,547,005 B1, previously cited) in view of Okajima (JP2007088484A, cited in 10/27/2021 IDS. English Translation was previously attached)
Regarding claim 1, Smith discloses 
An integral resistance heater (an integrated heater assembly for an electron gun, see col. 1, lines 9-10. See col.6, lines 56-57, it is a resistance heater), comprising: 
a substrate 410, see figs.4A-D. See abstract: “layers of substrate material formed from a ceramic powder, such as Aluminum nitride”) having a first surface (top surface of the substrate 410 or upper boundary 416 shown in fig.4B. See first surface in annotated fig.4B below) and a second surface (bottom surface of the substrate 410 or lower boundary 416 shown in fig.4B) opposite the first surface (see annotated fig.4B below), and 

    PNG
    media_image1.png
    265
    633
    media_image1.png
    Greyscale

Annotated fig.4B of Smith
a first heating element (printed tungsten ink traces 408, see figs.4A-D) formed from a refractory metallizing layer (see col.7, lines 65: “printed tungsten ink traces 408”. See figs.4A-D, the printed tungsten ink traces 408 form a layer lying under substrate 406 and over substrate 410. Thus, the traces 408 are formed from the tungsten layer) and bonded to either the first surface or the second surface of the (see col. 7, lines 53-66, the printed tungsten ink traces 408 are bonded to top surface of the substrate 410 after lamination) and 
a second heating element (printed tungsten ink traces 412, see figs.4A-D) formed from the refractory metallizing layer (see col.7, lines 65: “printed tungsten ink traces 412”. See figs.4A-D, the printed tungsten ink traces 412 form a layer lying under substrate 410 and over substrate 414. Thus, the traces 408 are formed from the tungsten layer) and bonded to the other of the first surface or the second surface of the see col. 7, lines 53-66, the printed tungsten ink traces 412 are bonded to the bottom surface of the substrate 410 after lamination), 

a substrate 406, see figs.4A-D. See abstract: “layers of substrate material formed from a ceramic powder, such as Aluminum nitride”) and a (substrate 414, see figs.4A-D. See abstract: “layers of substrate material formed from a ceramic powder, such as Aluminum nitride”), wherein the substrate 410) is disposed between the top plate (substrate 406) and the base plate (substrate 414).
Smith does not explicitly disclose 
the body, top plate, and base plate are formed from beryllium oxide (BeO);
the first and second heating elements are connected to first and second heater terminals and the first and second heating elements are operated independently biased.
However, Smith discloses 
the body, top plate, and base plate could be formed from beryllium oxide (BeO) (“The ceramic may be any powder which can be consolidated under elevated temperature and suitable for a heater or cathode substrate purpose, including AlN (Aluminum Nitride),,… BeO (Beryllium Oxide)” (see col.15, lines 30-35 or claim 9). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ceramic body, top plate, and base plate to include beryllium oxide (BeO) (point a above) as taught by Smith so that variable kinds of ceramic could be used for the heater (see col.15, lines 30-35 or claim 9 of Smith). 
In addition, Okajima discloses a semiconductor heater, comprising:
the first and second heating elements (first and second heating elements 3 and 4, see fig.4) are connected to first and second heater terminals (terminals 6A and 7) and operated independently biased (see abstract: “a second heating element 4 which is controlled independently of the first heating element 3”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith’s integrated heater assembly to incorporate the first and second heating elements operated independently biased as taught by Okajima (point b above), for the purpose of independently controlling heating elements (see abstract of Okajima).
Regarding claim 2, Smith further discloses the refractory metallizing layer (tungsten ink) contains molybdenum or tungsten (tungsten).
Regarding claim 6, Smith does not explicitly disclose at least one power source connected to the heater terminals for controlling the first and second heating element elements.
Okajima further discloses at least one power source (at least one of the power supply means 14 and 15, see fig.4) connected to the heater terminals (terminals 6A and 7) for controlling the first and second heating element elements (first and second heating elements 3 and 4, see fig.4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith’s integrated heater assembly to incorporate at least one power source connected to the heater terminals for controlling the first and second heating element elements as taught by Okajima, for the purpose of supplying electrical power to the heating elements.
Regarding claim 7, Smith further discloses the first heating element (printed tungsten ink traces 408) is printed using screen-printing, roll coating, or air brushing (printed tungsten ink traces 408 from the third layer 109 in the post lamination view, see figs.2-4. See col.6, lines 30-34: “the traces 114 of layer 109, are initially non-conductive or partially conductive tungsten powder ink with a binder which provides for printing using screen masks. Such as a traditional silkscreen printing process.”)
Regarding claim 8, the modification of Smith in view of Okajima further discloses
the first heating element (printed tungsten ink traces 408 of Smith) is bonded to the first surface of the BeO ceramic body (top surface of the substrate 410 of Smith which is modified by Okajima to include BeO) of and the second heating element (printed tungsten ink traces 412 of Smith, see figs.4A-D) is bonded to the second surface of the BeO ceramic body (bottom surface of the substrate 410 Smith which is modified by Okajima to include BeO).
Regarding claim 9, the modification of Smith in view of Okajima further discloses
the BeO ceramic body (substrate 410 of Smith which is modified by Okajima to include BeO) is in the shape of a disc (see figs.2-4 of Smith).
Regarding claim 10, Smith further discloses the first heating element (printed tungsten ink traces 408) is patterned in the shape of a zigzag (see fig.2B-C).
Regarding claim 23, Smith does not explicitly disclose a first power source controls the first heating element and a second power source controls the second heating element, wherein the first and second power sources independently provide a voltage to the first and second heating elements.
Okajima further discloses a first power source (first power supply means 15) controls the first heating element (first heating element 3. See abstract: “A first power supply means 15 connected to the first terminal part 6A”, “a first terminal part 6A connected to the first heating element 3”) and a second power source (second power supply means 14) controls the second heating element (second heating element 4. See abstract: “a second power supply means 14 connected to the second terminal part 7”, and “a second terminal part 7 connected to the second heating element 4”), wherein the first and second power sources (first power supply means 15 and second power supply means 14) and independently provide a voltage to the first and second heating elements (see abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Okajima in Smith, such that the first power source controls the first heating element and the second power source controls the second heating elements, wherein the first and second power sources independently provide a voltage to the first and second heating elements, for the purpose of independently controlling heating elements.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Okajima as applied to claims 1-2 above, and further in view of Zhu (US5449886, previously cited)
Regarding claim 3, the modification discloses substantially all the claimed limitations as set forth, except the refractory metallizing layer contains MoSi2 or moly-manganese.
Zhu discloses an electric heating element assembly comprising: refractory metallizing layer (MoSi2   heating element, see col1- line 9 and fig.2) contains MoSi2 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heating element(s) in combination of Smith and Okajima to include the material MoSi as taught by Zhu, for the purpose of increasing heat conductivity of the heater.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Okajima as applied to claim 1 above, and further in view of Addiego (US 20140144571 A1, previously cited)
Regarding claim 22, the modification discloses substantially all the claimed limitations as set forth, except the refractory metallizing layer includes non-metallic components, wherein the non-metallic components diffuse into grain boundaries in the beryllium oxide (BeO) ceramic body.
Addiego discloses methods for bonding refractory substrates, comprising:
the refractory metallizing layer includes non-metallic components, wherein the non-metallic components diffuse into grain boundaries in the beryllium oxide (BeO) ceramic body (in Addiego, para.0038 recites: “the refractory components may be chosen from zircon, alumina, fused cast zirconia, or any other refractory oxides capable of sintering via atomic lattice or grain boundary diffusion”. Thus, the modification of Smith in view of Addiego has the refractory metallizing layer includes non-metallic components (e.g. zircon, alumina, fused cast zirconia, or any other refractory oxides), wherein the non-metallic components diffuse into grain boundaries in the beryllium oxide (BeO) ceramic body of Smith).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith, as modified by Okajima, to include the refractory metallizing layer includes non-metallic components, wherein the non-metallic components diffuse into grain boundaries in the beryllium oxide (BeO) ceramic body as taught by Addiego, for the purpose of “bonding several refractory components together without the use of a bonding agent” (see para.0006 of Addiego)
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Okajima as applied to claim 1 above, and further in view of Palreyman (US 20160376011 A1, previously cited)
Regarding claim 24, the modification discloses substantially all the claimed limitations as set forth, except a first power source controls the first heating element and a second power source controls the second heating element, wherein the first and second power sources cooperatively provide a voltage to the first and second heating elements.
Palreyman discloses aircraft windshield heating systems, having:
a first power source (primary power supply, see abstract) controls the first heating element (first heating element, see abstract: “power from the primary power supply to the first heating element”) and a second power source (backup power supply, see abstract) controls the second heating element (second heating element, see abstract: “power from the backup power supply to the second heating element”), wherein the first and second power sources cooperatively provide a voltage to the first and second heating elements (see abstract: “when the primary power supply is available, to direct power from the primary power supply to the first heating element when the primary power supply is available, and to direct power from the backup power supply to the second heating element when the primary power supply is not available.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Smith, as modified by Okajima, to include the first power source controls the first heating element and the second power source controls the second heating elements, wherein the first and second power sources cooperatively provide a voltage to the first and second heating elements as taught by Palreyman for the purpose of “reducing the power consumption of operating the heating systems” (see para.003 of Palreyman).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Gattuso (EP 0545603 A1) and further in view of Ptasienski (US20090272732A1)
Regarding claim 25, Smith discloses
A dual-zone integral resistance heater (an integrated heater assembly for an electron gun, see col. 1, lines 9-10. See col.6, lines 56-57, it is a resistance heater. It comprises two zones having traces 408 and 412), comprising: 
a (top surface of the substrate 410 or upper boundary 416 shown in fig.4B. See first surface in annotated fig.4B below) and a second surface (bottom surface of the substrate 410 or lower boundary 416 shown in fig.4B) opposite the first surface (see annotated fig.4B below), 

    PNG
    media_image1.png
    265
    633
    media_image1.png
    Greyscale

Annotated fig.4B of Smith
a first heating element (printed tungsten ink traces 408, see figs.4A-D) formed from a refractory metallizing layer (see col.7, lines 65: “printed tungsten ink traces 408”. See figs.4A-D, the printed tungsten ink traces 408 form a layer lying under substrate 406 and over substrate 410. Thus, the traces 408 are formed from the tungsten layer) and bonded to either the first surface or the second surface of the (see col. 7, lines 53-66, the printed tungsten ink traces 408 are bonded to top surface of the substrate 410 after lamination), and 
a second heating element (printed tungsten ink traces 412, see figs.4A-D) formed from the refractory metallizing layer (see col.7, lines 65: “printed tungsten ink traces 412”. See figs.4A-D, the printed tungsten ink traces 412 form a layer lying under substrate 410 and over substrate 414. Thus, the traces 408 are formed from the tungsten layer) and bonded to the other of the first surface or the second surface of the  (see col. 7, lines 53-66, the printed tungsten ink traces 412 are bonded to the bottom surface of the substrate 410 after lamination), 
 printed tungsten ink traces 408 and 412, see figs.4A-D) are configured to provide first and second zones (see figs.4 A-D, the printed tungsten ink traces 408 and 412 provides two zones: one on top of the substrate 410 and one at the bottom of the substrate 410).
Smith does not explicitly disclose
The ceramic body is made from beryllium oxide; and
the first and second heating elements are connected to first and second heater terminals in parallel and independently operated.
However, Gattuso discloses a cathode heater, including:
The ceramic body (substrate 12, see fig.2) is made from beryllium oxide (see col.5, lines 40-45: “Preferred materials for substrates 12 and 16 include aluminum oxide (alumina), beryllium oxide, and aluminum nitride. In general, any refractory ceramic which has a relatively high thermal conductivity may be used.”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the substrate 410 (equivalent to the claimed “ceramic body”) of Smith so that the ceramic body is made from beryllium oxide as taught by Gattuso. It allows to have higher thermal conductivity. 
In addition, Ptasienski discloses a heater system, comprising:
the first and second heating elements (resistive traces 50, see fig.2) are connected to first and second heater terminals (power buses 52,54, and terminals 56, see fig.2) in parallel (see fig.2 and para.0026-0028: “the resistive traces 50 are arranged in a parallel circuit configuration“) and independently operated (see para.0026: “each quadrant comprises a plurality of resistive traces 50 that are connected to power busses 52 and 54 such that each quadrant or zone comprises an independently controllable resistive circuit”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the printed tungsten ink traces 408 and 412 (equivalent to the claimed “first and second heating elements” of Smith to include the teachings as taught by Ptasienski such that the first and second heating elements are connected to first and second heater terminals in parallel and independently operated, for the purpose of  independently controlling the heating elements. Each of the heating elements “are adaptable and controllable according to the power demands of a heating target” (see para.0029 of Ptasienski).
Response to Arguments
 Applicant's arguments filed on 04/18/2022 have been fully considered but they are not persuasive because:


112(b) Rejections: the amendments have overcome the previous 112(b) rejections. Thus, the rejections are withdrawn in this Office Action.
103 Rejections:
Applicant’s arguments: “Smith does not teach a BeO ceramic body as in Claim 1”.
The Examiner respectfully disagrees with the Applicant. The Examiner agrees that Smith does not explicitly disclose the body, top plate, and base plate are formed from beryllium oxide (BeO); however, In Smith, the substrate 410 (“body”), substrate 406 (“top plate”), and substrate 414 (“base plate”) are formed from ceramic, such as Aluminum nitride. Then, col.15, lines 30-35 of Smith recites: “The ceramic may be any powder which can be consolidated under elevated temperature and suitable for a heater or cathode substrate purpose, including AlN (Aluminum Nitride), Al2O3 (Aluminum Oxide), BeO (Beryllium Oxide)”. Therefore, one of the ordinary skills in the art would modify the material(s) of the substrates 410, 406, 414 of Smith to become the Aluminum Oxide substrates as required in the claim. The modification would have the substrate 410 (“body”) is formed from Aluminum Oxide ceramic.
Applicant’s arguments: “the Office Action admits that Smith discloses the first and second heating elements are connected to first and second heater terminals and the first and second heating elements are operated independently biased” is not correct. In pages 6-7 of the 01/18/2022 Office Action, the limitation “the first and second heating elements are connected to first and second heater terminals and operated independently biased” relied on the teachings of Okajima, not Smith. 
Applicant’s arguments: “Smith's heater for an electron gun is for a completely different purpose.”
The Examiner respectfully disagrees with the Applicant because the patentability of the invention is not based on the purpose of the invention. In fact, Claims Must Particularly Point Out and Distinctly Claim the Invention (see MPEP 2173). 
The modification of Smith would have the BeO ceramic body as claimed in claim 1. There is no differences in the claimed structure between the current application and the modification of Smith, and the argument: “the heater layer of Smith is unsuitable and could not provide the thermally conductive and electrically insulative properties required for wafer heating” is not persuasive because:
The claim does not require “the thermally conductive and electrically insulative properties required for wafer heating”. In addition, according to the website https://great-ceramic.com/beryllium-oxide-beo-ceramics/ (accessed on 07/13/2022), “Beryllium oxide (BeO) ceramics have the characteristics of high thermal conductivity, high melting point, high strength, high insulation, high chemical and thermal stability, low dielectric constant, low dielectric loss and good process adaptability”. Thus, the thermally conduction and electrically insulation are properties of Beryllium oxide (BeO) ceramics, and the modification of Smith having the BeO ceramic body would be suitable to provide the thermally conductive and electrically insulative properties above.
Furthermore, there is no evidences in Smith that the modification is unsuitable and could not provide the above properties. In fact, col.15, lines 30-35 recites: “The ceramic may be any powder which can be consolidated under elevated temperature and suitable for a heater or cathode substrate purpose, including AlN (Aluminum Nitride), Al2O3 (Aluminum Oxide), BeO (Beryllium Oxide), Si4N4 (Covalent Silicon Nitride), Y2O3 (Yittrium Oxide), and any of the oxides of the refractory metals.”
Applicant’s arguments: “Smith does not disclose a heater laver made of BeO.”
As stated above, the ceramic of the substrates in Smith could be modified to include BeO. One of the ordinary skills in the art would modify the AlN (Aluminum Nitride) to become BeO (Beryllium Oxide) substrate(s) without destroying the invention. Both AlN and BeO have good thermal conductivity and electrical insulation properties, and BeO has more thermally conductive than AlN. Thus, using BeO material for the substrates of Smith provides a better thermal conductivity.
Applicant’s arguments: “Smith does not disclose first and second heating elements are connected to first and second heater terminals and operated independently biased.”
The Examiner agrees that Smith does not disclose the above limitation; however, this limitation has been relied on Okajima.
Applicant’s arguments: “Okajima does not cure the deficiencies of Smith.” 
The amended claim 1 recites limitation “first and second heating elements are on opposite surfaces of the BeO ceramic body” which is relied on Smith, not Okajima. Okajima is used to modify the printed tungsten ink traces 408 and 412 of Smith so that they are connected to first and second heater terminals and operated independently biased.
New Claim 25 
Remark recites: " The dual-zone heating systems provide for different thermal and electrical characteristics, which are useful in semiconductor processing. See Specification, Tables 2-5. For example, a temperature of a second zone is different from that of a first zone as in Example 2. The first zone is at about 282 °C and the second zone is at about 458 °C. Id., paragraph [0063]." This feature does not in the claim language (for example, not recited in independent claim 1); therefore, no patentable weight is given. Please see MPEP 2111.01, section II: It Is Improper to Import Claim Limitations From the Specification. 
In addition, in Smith, the integrated heater assembly has two different zones having traces 408 and 412. Thus, in the Examiner’s position, the integrated heater assembly is a dual-zone integral resistance heater. 
As stated above, Smith provides first and second zones on opposite surfaces of the substrate 410.Thus, the rejection is respectfully sustained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20040071945 A1 discloses a ceramic substrate and a ceramic body such as a cylindrical body firmly bonded to each other and excellent in corrosion resistance in the ceramic substrate for the use for a semiconductor product producing/examining step. The ceramic bonded body according to the present invention comprises: a ceramic substrate in which a conductor is provided; and a ceramic body bonded to a bottom face of the ceramic substrate The ceramic bonded body has a region, where no conductor is formed, in at least a part of a region above a bonding interface between the ceramic substrate and the ceramic body.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JIMMY CHOU/Primary Examiner, Art Unit 3761